ICJ_048_NorthernCameroons_CMR_GBR_1963-01-11_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 11 JANVIER 1963

1963

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER OF 11 JANUARY 1963
La présente ordonnance doit étre citée comme suit:

« Affaire du Cameroun septentrional
( Cameroun c. Royaume-Uni),
Ordonnance du Ix janvier 1963: C.I. J. Recueil 1963, p. 3. »

This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 11 January 1963: I.C.]. Reports 1963, p. 3.”

 

N° de vente: 972
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1963

11 January 1963

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court;

having regard to the Order of 27 November 1962, extending to
I March 1963 the time-limit within which the Government of the
Federal Republic of Cameroun may present a written statement
of its observations and submissions on the preliminary objection
raised by the Government of the United Kingdom of Great Britain
and Northern Ireland ;

Whereas, by a letter dated 27 December 1962, the Agent of the
Government of the Federal Republic of Cameroun requested that
this time-limit be extended to 1 July 1963;

Whereas, by a letter dated 2 January 1963, the Agent of the
Government of the United Kingdom of Great Britain and Northern
Ireland was informed of this request and asked to make known the
views of his Government on it;

Whereas, by a letter dated 8 January 1963, the Agent of the
Government of the United Kingdom of Great Britain and Northern
Ireland stated that his Government had no objection to the exten-
sion requested,

4

1963
ir January
General List:
No. 48
NORTHERN CAMEROONS (ORDER OF II 1 63) 4

Extends to 1 July 1963 the time-limit within which the Govern-
ment of the Federal Republic of Cameroun may present a written
statement of its observations and submissions on the prelimi-
nary objection raised by the Government of the United Kingdom
of Great Britain and Northern Ireland.

Done in French and in English, the French text being authorita-
tive, at the Peace Palace, The Hague, this eleventh day of January,
one thousand nine hundred and sixty-three, in three copies, one
of which will be placed in the archives of the Court and the
others transmitted to the Government of the Federal Republic
of Cameroun and to the Government of the United Kingdom of
Great Britain and Northern Ireland, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.
